Judgment of conviction and orders affirmed. All concur. (Appeal from a judgment of Ontario Supreme Court sentencing defendant on a plea of guilty to the crime of murder, second degree, committing him to the Reception Center at Elmira for an indeterminate sentence of thirty years to life; also appeals from two orders, one at Steuben Special Term and the other at Ontario Special Term both denying defendant’s application for a writ of coram nobis.) Present—-McCurn, P. J., Kimball, Wheeler, Van Duser and Williams, JJ. [See post, p. 937.]